Citation Nr: 0947293	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-12 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
benefit sought on appeal.  The Appellant, the surviving 
spouse of a Veteran who had active service from October 1942 
to June 1946, and who died in July 1961, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  An unappealed July 2002 RO rating decision denied service 
connection for the Veteran's cause of death.  

2.  The evidence associated with the claims file subsequent 
to the July 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision denying service connection 
for the Veteran's cause of death is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has not been received since the 
July 2002 denial of service connection for the Veteran's 
cause of death, and the claim of service connection for the 
Veteran's cause of death is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claim on appeal, the 
Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the claimant 
dated in April 2006, October 2007, and March 2009.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1 (2006).

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the appellant has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the appeal.

The appellant's claim to reopen her prior claim involves an 
underlying claim of service connection for cause of death of 
the Veteran.  The cause of a Veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a).  This question will be resolved by the use of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the Veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 
3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

The Veteran was not service-connected for any disability 
during his lifetime.  The appellant must therefore show that 
the Veteran's cause of death should have been service-
connected.  Applicable law provides that service connection 
will be granted if it is shown that the Veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease, including hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

A review of the record shows that a claim for service 
connection for cause of death was last denied by the RO in 
July 2002.  The appellant was informed of the decision in a 
July 2002 notification letter.  The appellant did not file a 
notice of disagreement within one year from the date of the 
notification of the rating decision to appeal the denial of 
the claim.  That decision is now final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record

A request to reopen the appellant's claim was received in 
August 2007.  The RO denied the request to reopen, and the 
present appeal ensued.

The RO denied the appellant's claim for service connection 
for cause of death in the July 2002 decision because the 
record failed to show that the Veteran's cause of death was 
causally or etiologically related to his active service.  The 
Veteran's death certificate notes a heart attack as the cause 
of death.  The appellant failed to submit any medical 
evidence regarding hypertension or heart disease related to 
military service. 

The appellant submitted medical documentation of treatment 
years after service, beginning in 1959, however material 
evidence to reopen must address an in-service injury or 
disease or evidence of a disability within one year after the 
Veteran's separation from service that is related to the 
Veteran's cause of death.  The appellant also submitted a 
medical opinion relating the Veteran's heart attack to his 
diagnosed hypertension.  The statement failed to relate the 
Veteran's hypertension to his service.  Again, evidence to 
reopen must show an in-service injury or disease or evidence 
of a disability within one year after the Veteran's 
separation from service that is related to the Veteran's 
cause of death.

The appellant also submitted a statement from two lay 
friends, C.L. and R.C.A.  The statement noted that the 
Veteran complained during his military service that he 
frequently suffered chest pain and hypertension due to his 
active participation in espionage activities.  They also 
related that after his military service, the Veteran 
continued to experience hypertension.  The Board notes 
however that as lay people, they are not considered capable 
of opining as to the nature or etiology of his disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  They are 
certainly competent to testify as to symptoms such as chest 
pain, which are non-medical in nature; however, they are not 
competent to render a medical diagnosis or etiology.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
The appellant has submitted no medical evidence finding a 
relation between active service and the Veteran's 
hypertension or heart attack.  

The lay statement and medical opinion constitute new evidence 
as they were not previously submitted to agency 
decisionmakers.   Neither is cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  They do not however 
raise a reasonable possibility of substantiating the claim.  
Neither shows an in-service injury or disease or evidence of 
a disability within one year after the Veteran's separation 
from service that is related to the Veteran's cause of death.  
As such the Board finds that new and material evidence has 
not been submitted to reopen the previously denied claim for 
service connection for the cause of the Veteran's death.


ORDER

New and material evidence has not been submitted to reopen 
the previously denied claim, and service connection for the 
cause of the Veteran's death remains denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


